DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over JP’703 (JP 04-252703) in view of Hubbell (US 6,367,526), WO’203 (WO 2019/107203), and JP’983 (JP 2007-160983). 
US 2021/0170806 is a US equivalent and an English language translation to WO’203.

Regarding claim 1, FIG. 1 of JP’703 teaches a pneumatic tire comprising sidewalls and bead portions wherein each bead portion includes a bead base, a bead heel, and a bead back surface forming a rim protector 11. The bead back surface has an outer diameter side portion that has a center of curvature on the outer side in the tire width direction and curves inward in the tire radial direction from the top of the rim protector to the inner side in the tire width direction. 
JP’703 is silent to a tread; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tread in the tire of JP’703 since official notice is taken that a tire comprising a tread is a well-known/conventional. 
JP’703 is silent to an interval of the bead portions (measured in a non-rim assembled state) being wider than a rim width.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with an interval between the pair of bead portions wider than a rim width of a regular rim since Hubbell teaches a molded bead width (the claimed interval) is greater than a design rim width so that when the tire mounted to the design rim, the beads move closer together than the tire molded bead width which causes ply cords to be slightly preloaded or tensioned to enhance the responsiveness of the tire in terms of handling performance (col. 6, lines 1-11). 
JP’703 is silent to the bead back surface, in a non-rim-assembled state, having a recess. However, WO’203 teaches a pneumatic tire comprising a pair of bead portions wherein each bead portion includes a bead base, a bead heel, a bead back surface including a recess R having a radius of curvature r for the benefits of improved bead section, resistance to rim detachment, and tire weight reduction (abstract).  FIG. 2 illustrates a suitable location of a center of curvature O within the claimed range (see line L1 and notice that it is extremely close to the outer end surface of the bead core 5) and further teaches an acceptable region for the center of curvature O is the region identified as 0.2r, 0.2 r which necessarily includes a distance at the outer end surface of the bead core in the tire radial direction and within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead back surface of JP’703 with a recess that is recessed inward in the tire width direction than the outer end in the tire width of the bead heel wherein the recess has an arc shape having a center of curvature on the outer side in the tire width direction and at least a part constituting a deepest portion of the recess, and a center of curvature of the recess R portion is located in a radial range between a radial position that is 2.0 mm inward in the tire radial direction and a radial position that is 9.0 mm outward in the tire radial direction with reference to an outer end surface of the bead core in the tire radial direction since WO’203 teaches a pneumatic tire comprising a bead portion having a bead back surface including a recess R formed by a radius of curvature r wherein a center O of the radius of curvature r is located within the claimed range for the benefits of improving bead structure, obtaining resistance to rim detachment, and reducing tire weight.  And the resulting tire of JP’703 having the recess of WO’203 would reasonably satisfy the claimed limitation: “the center of curvature of the recess R portion is located at a radial position of 0.2 times or more and 0.6 times or less a height to a top of the rim protector with reference to a nominal rim diameter since WO’203 locates the center of curvature of the recess in the vicinity of the outer end surface of the bead core and the outer end surface of the bead core is located within the claimed range in the tire of JP’703 having a rim protector 11. 
JP’703 is silent to the radius of curvature of the outer diameter side portion set to a radius equal to or more than the radius of curvature of the recess R portion.  However, FIG. 2 of JP’983 teaches a pneumatic tire comprising a bead portion includes a bead base, a bead heel, and a bead back surface and a rim protector.  The bead back surface includes a recess having a radius Rb (FIG. 2) wherein the radius Rb also traces the outer diameter side portion of the bead back surface which forms the inner surface of a rim protector.  In other words, JP’983 teaches the radius of curvature of the outer diameter side portion is equal to the radius of curvature of the recess portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 having a rim protector and the recess  of WO’203 such that the radius of curvature of the outer diameter side portion is set to a radius equal to or more than the radius of curvature of the recess R portion since JP’983 teaches a tire comprising a bead portion comprising a recess and a rim protector wherein a radius of curvature which forms the recess also forms the inner surface of the rim protector and providing a known radius of curvature relationship between a recess and rim protector yield predictable results. 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with a recess having a depth of less than 1.0 mm in the tire width direction since WO’203 illustrates a depth of the recess in FIG. 2 being less than a diameter of a bead wire 5A and [0035] discloses an average diameter of a bead wire is approximately 0.8 mm to 1.8 mm.  See annotated FIG. 2 below. 

    PNG
    media_image1.png
    437
    631
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/15/2022